Case 4:18-cv-04412 Document 135-2 Filed on 10/28/19 in TXSD Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
JOHN SAIN, et al., §
§ CIVIL ACTION NO.
Plaintiffs, § 4:18-cv-04412
v. §
§
BRYAN COLLIER, et al., §
§
Defendants. §

MOTION REQUESTING APPOINTMENT OF COUNSEL, WITH APPENDIX AND
ORDER

The Court has considered the above-named Plaintiffs’ individually and on behalf of those
similarly situated requesting that this Court, pursuant to Fed. R. Civ. P., Rule 23(c)(1)(B) and

Rule 23(g)(1), to appoint Counsel to represent the Plaintiffs, or in the alternative, pursuant to

Fed. R. Civ. P., Rule 23(g)(3), appoint Interim Counsel.

 

 

 

 

1, The Court appoints the Law Firm, as counsel for the
classes. The Court appoints as lead counsel.
And/Or

2, The Court appoints the Law Firm, as interim counsel for
the classes. The Court appoints as lead interim counsel.

And for the Clerk to provide service to each party, a copy of this Court’s signed order.

IT IS SO ORDERED

Date: , 2019
Houston, Texas

 

 

HONORABLE JUDGE SIM LAKE
